DETAILED ACTION
This action is responsive to the Application filed on 5 August 2021. Claims 1-20 are pending in the case. Claims 1, 9, and 17 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. In particular, the instant application is a continuation of application serial number 16/884,471 now US Patent No. 11,112,944 issued 7 September 2021.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100B in FIG 1B; 311,312,313,314,315,316 in FIG 3A.  
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  This determination is based on a statement in the disclosure as originally filed ([0035] However, the drawbacks of the navigation menu 210 include lack of space which results in some tabs being hidden, user commands that must manipulate a cursor or other pointer, and multiple commands that must be performed to open and select hidden tabs [0036] According to various embodiments, provided is a keyboard navigation menu that may be used in addition to an existing navigation men 210 or as standalone navigation concept without the navigation menu 210) which makes clear that menu (210) illustrated in FIG 2 has the deficiency which is being addressed by the addition of a keyboard navigation menu. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Examiner Note
The independent claims recite the term “replace” (or “replacing”) which is not explicitly defined or described in the instant application (see e.g. [0015] The keyboard navigation menu may replace the traditional mouse-based navigation menu.) The “replace” action could refer to modifying the display (e.g. removing or hiding the displayed pointer-based navigation menu and displaying the keyboard navigation menu instead).  However, the “replace” action could refer to modifying the functionality available to the user (e.g. providing an alternative such that the user can choose to not use the displayed pointer-based navigation menu and instead use the keyboard navigation menu/the keyboard interaction provided exclusively). Both interpretations of “replace” are supported by the disclosure as originally filed. 
Examiner chooses to interpret “replace” as broad, rather than indefinite, particularly as only some of the dependent claims require the non-display of the pointer-based menu (i.e. claims 3, 11, 19 recite hide or hiding the pointer-based menu).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7, 9-11, 14-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 12 of U.S. Patent No. 11,112,944. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen in the table below, all the elements of the pending claims are obvious variations of elements recited in the patented claim (see {…} for explanation where needed).
Pending claim 
Patented claim elements
1. A computing system comprising: a processor configured to: 
display, via a user interface, a pointer-based menu that comprises a plurality of different menu options that when selected via a pointer navigate a view of the user interface to a plurality of pages of a software application, respectively, 



detect an activation input via the user interface, and in response to the detection, instantiate, via the user interface, a display of a keyboard navigation menu which replaces the pointer-based menu and which comprises identifiers of a plurality of different keyboard commands that when pressed on a keyboard navigate the view of the user interface to the plurality of pages of the software application, respectively.
1+4+5. A computing system comprising:
a processor configured to:…display a tab-based navigation menu comprising a plurality of tabs that when selected via a mouse are configured to navigate to the plurality of pages
of the software application, respectively


display, via a user interface, an outer portion of a keyboard navigation …;
detect, via the user interface, a selection of the outer portion, and 

in response, slide the keyboard navigation menu including the outer portion outward from its position in a horizontal direction to reveal identifiers
of a plurality of different keyboard inputs that when pressed on a keyboard navigate a view of the user interface to a plurality of pages of a software
application, respectively …hide the tab-based navigation menu when the processor opens the keyboard navigation menu within the view of the user interface {thus replacing under BRI}.
2. The computing system of claim 1, wherein the processor is further configured to disable the plurality of menu options of the pointer-based menu in response to the detection.
1+4+5. … hide the tab-based navigation menu when the processor opens the keyboard navigation menu within the view of the user interface {hiding results in a disabled menu for mouse interaction}
3. The computing system of claim 1, wherein the processor is further configured to hide the pointer-based menu in response to the detection.
1+4+5. … hide the tab-based navigation menu when the processor opens the keyboard navigation menu within the view of the user interface.
6. The computing system of claim 1, wherein the processor is configured to slide the keyboard navigation menu horizontally within the user interface from an activation tab on which the activation input is received.
1+4+5. … display, via a user interface, an outer portion of a keyboard navigation …; 
detect, via the user interface, a selection of the outer portion … slide the keyboard navigation menu including the outer portion outward from its position in a horizontal direction…
7. The computing system of claim 6, wherein the processor is configured to partially collapse the keyboard navigation menu in an opposite horizontal direction to partially hide the identifiers of the plurality of different keyboard commands, in response to a request for a learning mode.
1+4+5. …partially collapse the display of the keyboard navigation menu in an opposite horizontal direction to partially hide the keyboard navigation menu while
leaving the plurality of different keyboard inputs visible, in response to a request for a learning mode
9. A method comprising: displaying, via a user interface, a pointer-based menu comprising a plurality of different menu options that when selected via a pointer navigate a view of the user interface to a plurality of pages of a software application, respectively;detecting an activation input via the user interface; and in response to the detecting, instantiating, via the user interface, a display of a keyboard navigation menu which replaces the pointer-based menu and which comprises identifiers of a plurality of different keyboard commands that when pressed on a keyboard navigate the view of the user interface to the plurality of pages of the software application, respectively.
8+11+12. A method comprising:

displaying a tab-based navigation menu comprising a plurality of tabs that when selected via a mouse are configured to navigate to the plurality of pages of the software application, respectively;displaying, via a user interface, an outer portion of a keyboard navigation menu … detecting, via the user interface, a selection of the outer portion, and in response, slide the keyboard navigation menu including the outer portion outward from its position in a horizontal direction to reveal identifiers of a plurality of different keyboard inputs that when pressed navigate a view of the user interface to a plurality of pages of a software application, respectively…
wherein the displaying the keyboard navigation menu comprises hiding the displayed tab-based navigation menu and opening the keyboard navigation
menu within the view of the user interface {thus replacing}.
10. The method of claim 9, wherein the instantiating further comprises disabling the plurality of menu options of the pointer-based menu in response to the detecting.
8+11+12: wherein the displaying the keyboard navigation menu comprises hiding the displayed tab-based navigation menu and opening the keyboard navigation menu within the view of the user interface. {hiding results in a disabled menu}
11. The method of claim 9, wherein the instantiating further comprises hiding the pointer-based menu in response to the detecting.
8+11+12: wherein the displaying the keyboard navigation menu comprises hiding the displayed tab-based navigation menu and opening the keyboard navigation menu within the view of the user interface.
14. The method of claim 9, wherein the instantiating comprises sliding the keyboard navigation menu horizontally within the user interface from an activation tab on which the activation input is received.
8+11+12: displaying, via a user interface, an outer portion of a keyboard navigation menu … detecting, via the user interface, a selection of the outer portion …slide the keyboard navigation menu including the outer portion outward from its position…
15. The method of claim 14, wherein the method further comprises partially collapsing the keyboard navigation menu in an opposite horizontal direction to partially hide the identifiers of the plurality of different keyboard commands, in response to a request for a learning mode
8+11+12: partially collapsing the display of the keyboard navigation menu in an opposite horizontal direction to partially
hide the keyboard navigation menu while leaving the plurality of different keyboard inputs visible, in response to a request for a learning mode.
Claims 17, 18, 19 are media versions of method claims 9-11
{Obvious variation of method claims}


Claims 1-5, 9-13, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12 of U.S. Patent No. 11,249,618 in view of SPISAK (Patent No.: US 8,250,485 B2, provided on IDS). The table below shows all the elements of the pending claims which may be mapped to elements recited in the patented claims, either lining-through elements which are not explicit cited and/or providing a brief explanation of equivalence in {…}.
Pending claim
Patented claim elements
1. A computing system comprising: a processor configured to: display, via a user interface, a pointer-based menu that comprises a plurality of different menu options that when selected via a pointer navigate a view of the user interface to a plurality of pages of a software application, respectively, detect an activation input via the user interface, and 
in response to the detection, instantiate, via the user interface, a display of a 
1. A computing system comprising:an output configured to display a user interface window that includes an embedded menu bar that comprises a
plurality of selectable actions displayed therein which when selected open a plurality of navigation pages via an embedded navigation window, respectively, the plurality of selectable actions being arranged horizontally
with respect to each other within the embedded menu bar;a processor configured to receive a predetermined command with respect to the user interface window, and in response to receipt of the predetermined command, pop-out the embedded menu bar to initialize a pop-out menu bar that corresponds to the embedded menu bar within the user interface window {replacing embedded menu with pop-out menu}… wherein the pop-out menu bar … includes each of the plurality of selectable actions popped out from the embedded menu bar …
2. The computing system of claim 1, wherein the processor is further configured to disable the plurality of menu options of the pointer-based menu in response to the detection.
1. … and simultaneously conceal names of unselected selectable actions within
the embedded menu bar within the user interface window … {concealed results in disabled}
3. The computing system of claim 1, wherein the processor is further configured to hide the pointer-based menu in response to the detection.
1. … and simultaneously conceal names of unselected selectable actions within
the embedded menu bar within the user interface window … {conceal = hidden}
4. The computing system of claim 1, wherein the processor is further configured to display the keyboard navigation menu at a different location within the user interface than a location at which the pointer-based menu is displayed.
11. The computing system of claim 1, wherein the processor is configured to detect a selection on a clickable
button that is independent of the plurality of selectable actions and which is embedded within the user interface
window, and in response to detection of the selection on the clickable button, initialize the display of the pop-out menu
bar within the user interface window at a different location than a location of the embedded menu bar.
5. The computing system of claim 1, wherein the processor is configured to display the plurality of menu options arranged horizontally with respect to each other, and display the identifiers of the plurality of different arranged vertically with respect to each other.
1. the plurality of selectable actions being arranged horizontally with respect to each other within the embedded menu bar; …

{within the pop-out menu bar} each of the plurality of selectable actions popped out from the embedded menu bar…which are arranged vertically with respect to each other, …
Claims 9-13 are method variation of claims 1-4
Claim 12 is method of claim 1, where operations of claim 11 as a method claim is obvious variation (though not recited)
Claims 17-20 are media variations of method claims 1-4
Media variations of method/system claims above


As noted above, the only clear deficiency between the pop-out menu of the patented claims and the replacing menu of the pending claims is the requirement that the replacing menu is a keyboard navigation menu comprising keyboard commands that when pressed on a keyboard cause the navigation.
SPISAK teaches it was known to change a navigation menu for a web page from just a set of links (URLs) to a keyboard navigation menu comprising the set of links and associated keyboard commands (e.g. two-key codes) that when pressed on a keyboard cause navigation to the associated link (see abstract; (col 2 line 34) enable triggering URL’s by keystroke; see method of FIG 1; see example of user interface after addition of keyboard commands in FIG 4; ). Thus, providing such a keyboard navigation menu was known in the art. 
Accordingly, it would have been obvious to modify the patented claims to include within the pop-out menu the keyboard navigation elements of the pending claims as taught by SPISAK with a reasonable expectation of success, the combination motivated by the teaching in SPISAK ((col 1 lines 14-32) standard client/server applications should be accessible/navigatable by multiple methods… lack of compliant web sites providing keyboard navigation… improvement to modify non-compliant web sites so that they may be accessed using only the keyboard).

Previously-indicated Allowable Subject Matter
Claim 7 recites the limitation “partially collapse the keyboard navigation menu in an opposite horizontal direction to partially hide the identifiers of the plurality of different keyboard commands, in response to a request for a learning mode”.  This subject matter was indicated as the reason for the allowance of the parent application (see Notice of Allowance for 16/884,471 mailed 06/03/2021, at page 4 item 11). The present search of the instant application has not identified any art which changes this determination of allowability of the subject matter.
Claim 14 recites a similar limitation to that of claim 17.
Accordingly, no art rejections are provided for claims 14 and 17 below. The claims are presently rejected, as explained above, under the obviousness-type double patenting rejection in view of U.S. Patent No. 11,112,944.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHNEIDER, Fritz (Patent No.: US 7,689,924 B1).
Regarding claim 9, SCHNEIDER teaches the method comprising: 
display, via a user interface, a pointer-based menu that comprises a plurality of different menu options that when selected via a pointer navigate a view of the user interface to a plurality of pages of a software application, respectively (e.g. sample user interface application view in FIG 3; note horizontal menu 310 (group of links) with elements 323, 324, 325, 326; cursor 327; description of FIG 3 may be found starting (col 6 line 41), note particularly (col 6 line 65 to col 7 line 1) moving cursor 327 by use of mouse or other pointing device and clicking causes navigation to the link address);
detect an activation input via the user interface (e.g. (col 7 line 8-14) pressing trigger key (e.g. CTRL or some other predefined key) links on the page may be annotated with a small tag referred to herein as a linktag), and 
in response to the detection (col 7 line 8-14), instantiate, via the user interface, a display of a keyboard navigation menu which replaces the pointer-based menu and which comprises identifiers of a plurality of different keyboard commands that when pressed on a keyboard navigate the view of the user interface to the plurality of pages of the software application, respectively (as illustrated in FIG 4, linktags 402, each associated with a menu bar element; (col 7 line 15-27) When the associated key on the keyboard is pressed, the link will be activated as if the associated interactive element was selected by use of a pointer device).
Regarding claims 1 and 17, these claims are directed to the computing system comprising a processor and the non-transitory media comprising instructions that when executed by a processor cause a computer to be configured to perform the operations of method claim 9, thus rejected under similar rationale.
Claims 1, 4, 9, 12, 17, and 20 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by LAUBACH, Kevin (Pub. No.: US 2012/0235921 A1).
Regarding claim 9, LAUBACH teaches the method ([0014] apparatus, method, system and computer software product that increases the efficiency and expressivity in the use of key-based input devices by better adapting these input devices for direct output action invocation) comprising: 
displaying, via a user interface, a pointer-based menu comprising a plurality of different menu options that when selected via a pointer navigate a view of the user interface to a plurality of pages of a software application, respectively (note [0005] mouse evolved to become primary means for selecting icons, hyperlinks, etc. in GUIs; FIG 27 illustrates display 2730 of a web page within a web browser with at least a menu of three links to hotel functions associated with search results); 
detecting an activation input via the user interface (the mechanism to invoke KEI viewer [0023] that displays a set of graphical keys… symbol represents an output action that may be invoked using a key of the key-based input device that corresponds to the graphical key over which the symbol is displayed; [0024] KEI viewer may be hidden or displayed; [0126] manually displayed or hidden); and 
in response to the detecting, instantiating, via the user interface (in response to manually requesting display of KEI viewer), a display of a keyboard navigation menu (the KEI viewer) which replaces the pointer-based menu (allows the user to use keyboard exclusively instead of relying on mouse; see [0122] for the benefits) and which comprises identifiers of a plurality of different keyboard commands (note [0004] known to provide keyboard shortcuts, though traditionally these have problems too; the improvement is the KEI engine and viewer which provides for direct access; as can be seen in FIG 27, the three links are assigned to three different keys; referring to process in FIG 26 [0314] web browser application…includes HTML code [0315] example code specifies output action for hyperlink when ‘K’ key is pressed [0317] process website code that is displayed, identifies tags for actions [0318] process displays (at 2630) the extracted symbols over the specified graphical keys. … The process enables (at 2640) access to the output actions by mapping the output actions (e.g., embedded hyperlinks) to the specified keyboard keys such that a press of a specified keyboard key invokes a corresponding output action. This allows users to invoke various hyperlinks of a particular website without having to move the mouse pointer through the website in order to click on the hyperlink.) that when pressed on a keyboard navigate the view of the user interface to the plurality of pages of the software application, respectively (note that this is an intended use of the menu and is not necessarily limiting on the menu which does not positively-recite the use; the citation above is shown as a courtesy).
Regarding claim 1, the claim is directed to the computing system comprising a processor configured to perform operations analogous to the method of claim 9 and is rejected under similar rationale, noting structural components are in apparatus of FIG 74).
Regarding claim 17, the claim is directed to the non-transitory computer-readable medium comprising instructions that when executed by a processor cause a computer to perform a method analogous to the method of claim 9 and is rejected under similar rationale, noting structural components are in apparatus of FIG 74; [0014] computer software product; [0538] implemented as software processes that are specified as a set of instructions recorded on non-transitory computer-readable storage medium (also referred to as computer-readable medium);).
Regarding dependent claim 12 (4, 20), incorporating the rejection of claim 9 (1, 17), LAUBACH further teaches displaying the keyboard navigation menu at a different location within the user interface than a location of the pointer-based menu (see at least FIG 27).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LAUBACH in view of DUCAT et al. (Pub. No.: US 2016/0124917 A1).
Regarding dependent claim 2 (10, 18), incorporating the rejection of claim 1 (9, 17), LAUBACH does not appear to expressly disclose disable the plurality of menu options of the pointer-based menu in response to the detection. DUCAT is similarly directed to (see e.g. abstract) an HTML-based graphical user interface with navigable elements. Of particular interest, DUCAT teaches navigable elements in the GUI definition may be hidden (see e.g. [0054]) and/or disabled (see e.g. [0055-0054]) based on an associated property which may be toggled (changed) between active (element is hidden and/or disabled) and inactive (element is not hidden and/or disabled). Note that DUCAT also teaches that there may be multiple navigable areas within the user interface, such that only one of them is active at any time in order to user keyboard navigation (see e.g. [0038] with respect to single element; [0070-0072] with respect to navigable areas which comprise multiple elements).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of LAUBACH and DUCAT before them, to have combined LAUBACH (providing a pointer-based navigation menu and a keyboard navigation menu in an HTML-based user interface, where the keyboard navigation menu can be optionally displayed/hidden) and DUCAT (teaching that any element in an HTML-based user interface may be hidden/disabled by changing the state of a property) by using the hidden/disabled property of DUCAT for the pointer-based menu of LAUBACH such that the pointer-based menu can also be dynamically (based on the property) hidden/disabled when it is not needed, e.g. when the user has invoked the keyboard navigation menu. Thus, in combination, LAUBACH and DUCAT teach disable the plurality of menu options of the pointer-based menu in response to the detection as required by the claim.
The combination is motivated by the teaching in LAUBACH that the keyboard navigation menu may be hidden/disabled when not needed, which suggests that any other element (including the pointer-based menu) may also be hidden/disabled when not needed, where DUCAT is relied upon to teach the specific mechanism for doing so. The combination is further motivated by the teaching in DUCAT [0003] designing and/or adapting a GUI for different devices and/or different tasks often demands high flexibility as well as comfortable maintenance of the underlying navigation mechanism of the GUI. Moreover, it is generally desirable for the GUI and, in particular, its underlying navigation mechanism to use as few resources of the electronic device as possible. Further complicating matters is the need to support interaction both using a keyboard and using a pointing device such as a mouse [0004] Therefore, a continuing need exists in the art for improving user navigation through a GUI, particularly with respect to developing, implementing and/or controlling the GUI of an electronic device.
Regarding dependent claim 3 (11, 19), incorporating the rejection of claim 1 (9, 17), LAUBACH does not appear to expressly disclose hide the plurality of menu options of the pointer-based menu in response to the detection. Incorporating the teachings of DUCAT as discussed above, for at least the reasons discussed above, cures this deficiency.
Claims 5-6, 8, 13-14, 16 are rejected under 35 USC 103 as unpatentable over SCHNEIDER in view of SCHEUER, John (Omni Slide Menu. Screenshots of Web article last updated on 05/31/2012. Retrieved from [http://www.dynamicdrive.com/dynamicindex1/omnislide/index.htm] on [10/31/2022]. 4 pages).
Regarding dependent claim 5 (13), incorporating the rejection of claim 1 (9) SCHNEIDER further teaches wherein the processor is configured to display the plurality of menu options arranged horizontally with respect to each other (e.g. horizontal menu 310 in FIG 3), but cannot be relied upon to expressly disclose the keyboard commands are arranged vertically with respect to each other because in this embodiment, SCHNEIDER states ((col 7 line 60 to col 8 line 3) the annotations are in the form of a small square w/gray background and black text positioned just above and to the left of each link, except for elements 402, which are below the links. The positioning/color/and so on may vary widely in different embodiments… Configuration tools may also be provided for a user to adjust appearance of link tags). Note also that SCHNEIDER states (col 8 lines 44-50) linktags may be displayed and ren-dered active through combined use of javascript and HTML layering. In HTML one might use Cascading Style Sheet Syntax or the <LAYER> tag, known to the skilled artisan, to specify layers of HTML. The javascript code may be used to move layers, hide layers, and to change the order in which layers overlap, and this functionality may be used to implement linktags in embodiments of the invention).
Thus, SCHNEIDER makes clear that programming (e.g. the use of HTML/javascript) may be used to implement and change the way that linktags (the keyboard commands) may be implemented and viewed within the user interface, e.g. through some configuration tool provided by the user.
SCHEUER may be relied upon to teach a menu system including multiple instances of the same menu using a left, right, or top placement. Each menu has its own optional independent settings, where all aspects of the menu dimensions and colors can be easily set.  The menu is implemented in javascript (relies on .js file) within a web page (e.g. HTML source code). See the first screenshot. 
Note there is an additional horizontal menu at the top of the screen which is partially concealed by the top menu affordance which includes at least links to items “New” and “Forums”.  
In the demo version (illustrated with the same web page that explains the Omni Side Menu), when the user places a mouse pointer over the “SIDE MENU” element, a vertical version of a menu slides out from the left (see the third screenshot). Thus, SCHEUER teaches it is known to configure a web page with both a horizontal version of a menu at the top of a web page and a horizontally sliding, vertical presentation with at least some of the same menu options, responsive to user interaction with an activation tab, where the vertical menu is presented over at least part of the contents of the web page (note that in the slide-out menu in the third screenshot, there are at least links to “What’s New” and “Message Forums”).
SCHEUER further provides directions for adding the menu system into a web page including both code and properties which may be available for customizing the menu (see fourth screen shot).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SCHNEIDER and SCHEUER before them, to have combined SCHNEIDER (teaching providing keyboard alternatives to link-based menus which may be configurable and implemented using HTML/javascript using a trigger, such as a keyboard command) and SCHEUER (teaching providing alternative views of the same menu either at the top or at a side, where the side menu is provided by sliding a vertical menu out over the contents of the web page, where the menus are implemented using HTML/javascript) by adding the vertical, sliding menu taught in SCHEUER responsive to user interaction such that the user may view (based on generic user-configuration taught in SCHNEIDER) the keyboard alternatives in a vertical presentation in addition (or in alternative) to the horizontal menu, with a reasonable expectation of success.
The combination is motivated by the suggestion in SCHNEIDER for customizing the presentation of the linktags (the keyboard alternatives) as well as being the simple combination of known elements (horizontal menus of links, vertical presentation of the same menu of links) which may combined using known techniques (e.g. programming using the instructions provided by SCHEUER), with each element performing the same function as was previously capable (horizontal menu items and sliding vertical menu elements may be selected using either mouse as illustrated in SCHEUER or SCHNEIDER, as well as by keyboard invocation as illustrated in SCHNEIDER).
Regarding dependent claim 6 (14), incorporating the rejection of claim 1 (9), SCHNEIDER may not be relied upon to expressly disclose slide the keyboard navigation menu horizontally within the user interface from an activation tab on which the activation input is received. Incorporating the teachings of SCHEUER as discussed in the rejection of claim 5 above cures this deficiency.
Regarding dependent claim 8 (16), incorporating the rejection of claim 1 (9), SCHNEIDER may not be relied upon to expressly disclose wherein the instantiating comprises displaying the keyboard navigation menu over a portion of the view within the user interface. Incorporating the teachings of SCHEUER as discussed in the rejection of claim 5 above cures this deficiency.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 2006/0209035 A1 (JENKENS) describes an HTML application contents, linked menu pages, and providing configurable application shortcut keys
US 2012/0254801 A1 (GAFFNEY) implementing a dynamic menu architecture which supports (in a browser) dynamic menus including flyouts, breadcrumbs, viewing entire menu as a tree; particularly for use with business enterprise applications
US 11,029,800 B2 (NARAYANAN) allows a user to view/search a navigation structure (e.g. list of all possible application pages for a web-based application) so that the user may select a navigation entry point from a menu
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173